DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 03/16/2021.  Claims 1-20 are still pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr.  Alex E. Wolcott (reg. no. 75,571) on Monday, April 5, 2021.
The application has been amended as follows: 
In the Claims:
	Claim 1, line 7, kindly replace “message.” With – message, wherein the at least one second NE is separate from the at least one first NE.--.
	Claim 11, line 7, kindly replace “message.” With – message, wherein the at least one second NE is separate from the at least one first NE.--.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Kim (US 2021/006328) appears to be the most related reference.  In reference to Figure 6 and the description begins in paragraphs [0143] to [0153], Kim teaches a base station may adjust timing of uplink transmission by transmitting timing advance information to the terminals.  In addition, in paragraphs [0150] to [0151], Kim further teaches the terminals 621 to 623 may adjust the uplink transmission timing based on the Ldelay_min and/or TA information received from the non-terrestrial node 610 (the base station).  However, Kim appears to fail to teach the adjustment of the uplink transmission timing is done with a different base station.  Specifically, the prior art of record, considered individually or in combination, appears to fail to teach or suggest novel and unobvious limitations of “wherein the at least one resynchronization message comprises one or more of at least one timing advance value, at least one Doppler indicator, and at least one three-dimensional angle; and resynchronizing, by the UE, with at least one second NE after at least one time period with at least one parameter based upon the at least one resynchronization message, wherein the at least one second NE is different from the at least one first NE,” structurally and functionally interconnected with other  limitations in a manner as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mahalingam et al. (US 2021/0029658).
Laselva et al. (US 2019/0342845).
Wang et al. (US 2019/0313357).
Kim et al. (US 2020/0153500).
Kim (US 2020/0351957).
Liu et al. (US 2020/0305188).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        April 5, 2021